Exhibit (10.2)
COOPER TIRE & RUBBER COMPANY
Restricted Stock Unit Award Agreement
     WHEREAS, [PARTICIPANT NAME] (the “Participant”) is an employee of Cooper
Tire & Rubber Company or a Subsidiary (the “Company”); and
     WHEREAS, the Compensation Committee of the Board of Cooper Tire & Rubber
Company (the “Committee”) on [DATE] (the “Date of Grant”) approved the terms and
authorized the grant of an Award of RSUs payable in Common Shares pursuant to
Section 7 of the Cooper Tire & Rubber Company 2010 Incentive Compensation Plan
(the “Plan”).
     NOW, THEREFORE, pursuant to the Plan and subject to the terms and
conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby confirms to the Participant effective as of the Date of Grant an
Award of _________ RSUs.
     1. Vesting of RSUs.
          The Participant’s right to receive Common Shares equal to the number
of RSUs granted will become fully vested and nonforfeitable if the Participant
remains in the continuous employ of the Company for a period of ____ (__) years
from the Date of Grant.
          In addition to becoming vested and nonforfeitable as provided in
Section 1(a) above, in the event of a Change in Control during the employment of
the Participant and prior to the [ ]anniversary of the Date of Grant, the RSUs
shall become vested and nonforfeitable as follows:
          If the Participant is a participant in Cooper Tire & Rubber Company’s
Change in Control Severance Pay Plan (the “Severance Plan”), RSUs shall become
vested and nonforfeitable as provided in the Severance Plan.
          If the Participant is not a participant in the Severance Plan, if upon
a Change in Control, the successor to Cooper Tire & Rubber Company assumes
(expressly or impliedly by operation of law) the Company’s obligations under
this Award Agreement or Plan or issues to the Participant a substitute
equity-based award of equivalent value on no less favorable terms for vesting or
payment as provided under the RSUs so replaced, the RSUs granted to the
Participant (including dividend equivalents credited thereon), if then unvested,
shall vest pursuant to Section 1(a) and be paid in accordance with the terms and
conditions of this Award Agreement; provided, however, if the Participant’s
employment is subsequently terminated during the Severance Period by the Company
and such termination is without Cause, the RSUs granted to the Participant
(including dividend equivalents credited thereon), if then unvested, shall fully
vest immediately upon the Participant’s termination of employment, and if not
previously distributed, on the 31st day following the Participant’s termination
of employment (or, if applicable, in accordance with the terms of any previously
elected deferral election), the Company shall deliver to the Participant with
respect to each such vested RSU one (1) Common Share (or equivalent shares of
the acquiring company’s common stock). If the Participant’s employment is
terminated during the Severance Period for Cause, the RSUs shall terminate
pursuant to Section 2.
          If the Participant is not a participant in the Severance Plan, if upon
a Change in Control, the successor to Cooper Tire & Rubber Company has not
assumed (expressly or impliedly by operation of law) the Company’s obligations
under this Award Agreement or Plan or issued to the Participant a substitute
equity-based award of equivalent value on no less favorable terms for vesting or
payment as provided under these RSUs so replaced, the RSUs granted to the
Participant (including dividend

1



--------------------------------------------------------------------------------



 



equivalents credited thereon), if then unvested, shall fully vest immediately
upon the consummation of the Change in Control, and if not previously
distributed, the Company shall pay to the Participant with respect to each such
vested RSU the full value thereof based upon the per-share consideration
received by holders of the Common Shares upon the Change in Control, payable at
the same time as such holders of the Common Shares receive their consideration
(or, if applicable, in accordance with the terms of any previously elected
deferral election).
          Notwithstanding the provisions of Section l(a) and Section 1(b), all
of the RSUs shall vest and become immediately nonforfeitable on the date on
which the Participant ceases to be employed by the Company due to the death,
Disability or Retirement of the Participant; provided, however, that vesting
shall not occur by reason of Retirement unless the Participant has remained in
the continuous employ of the Company for at least 6 months after the Date of
Grant.
     2. Forfeiture of RSUs. Except as provided in Sections l(b) and 1(c), the
Participant’s right to receive Common Shares with respect to RSUs that have not
theretofore become fully vested and nonforfeitable pursuant to Section l(a)
hereof shall be forfeited automatically and without further notice on the date
that the Participant’s employment terminates for any reason, whether voluntarily
or involuntarily.
     3. Plan Account.
          (a) Plan Account. The Company shall establish an account on the books
of the Company (an “Account”) for the Participant and shall credit the
Participant’s Account with the RSUs.
          (b) Dividend Equivalents. The Participant’s Account shall be credited
as of the last business day of each calendar quarter with that number of
additional RSUs determined by dividing the amount of cash dividends paid on the
dividend date by Cooper Tire & Rubber Company during such quarter on that number
of Common Shares equivalent to the number of RSUs credited to and held in the
Participant’s Account as of the dividend record date for that quarter by the
Fair Market Value per Common Share on the last business day of the current
calendar quarter, rounded up to the nearest whole share; however if a
distribution pursuant to Section 4 occurs during the current calendar quarter,
no dividend equivalents shall be credited on that number of Common Shares
equivalent to the number of RSUs so distributed. Such additional RSUs shall
become nonforfeitable if and at the same time as the underlying RSUs pursuant to
which they were credited become nonforfeitable as provided in Section 1 of this
Award Agreement.
          (c) Statements. As soon as practicable following the close of a
calendar year, the Company shall furnish to the Participant a statement setting
forth the number of RSUs in his Account at the close of such calendar year.
          (d) Nature of the Company’s Obligations/Participant’s Rights. The
Company’s liability to pay the amount in a Participant’s Account shall be
reflected in its books of account as a general, unsecured and unfunded
obligation, and the rights of the Participant or his designated beneficiary to
receive payments from the Company under the Plan are solely those of a general,
unsecured creditor. The Company shall not be required to segregate any of its
assets in respect to its obligations hereunder, and the Participant or his
designated beneficiary shall not have any interest whatsoever, vested or
contingent, in any properties or assets of the Company. Without limiting the
generality or effect of the foregoing, the Participant shall have no voting
rights with respect to the RSUs.
          (e) No Trust. Nothing contained in the Plan and no action taken
pursuant to the provisions hereof shall create or be construed to create a trust
of any kind, or a fiduciary relationship between (i) the Company and the
Committee (or any member thereof) and (ii) the Participant, his designated
beneficiary or any other person.
          

2



--------------------------------------------------------------------------------



 




          (f) Optional Trust. The Committee, at any time, may authorize the
establishment of a trust for the benefit of the Participant, containing such
other terms and conditions as the Committee shall approve, including provisions
pursuant to which the assets of the trust would be subject under certain
conditions to the claims of general creditors of the Company. If such a trust is
established, then the number of Common Shares issuable upon vesting of the RSU’s
may be delivered by the Company to the trust.
     4. Distributions in Respect of Accounts.
          (a) Scheduled Distributions. To the extent that the right to receive
Common Shares with respect to the RSUs has become nonforfeitable in accordance
with Section 1 of this Award Agreement, distributions in respect of the
Participant’s Account shall be made, subject to the terms and conditions of
Section 5 hereof, in the form of Common Shares equivalent to the number of
vested RSUs in the Participant’s Account, deliverable to the Participant on the
earlier of ___________________ or __________________. Distributions for which an
election hereunder is made by Participant pursuant to this Section to defer the
distribution beyond March 15 of the year following the year in which the RSUs
become nonforfeitable under the terms of Section 1 must be done in accordance
with the rules and regulations established by §409A of the Internal Revenue
Code. These include the required six (6) month delay in a distribution for a
Specified Employee upon a “separation from service”. Further, any subsequent
change to an election to delay the distribution date must be for at least five
(5) years beyond the initial deferred distribution date and the modified
election must be made at least twelve (12) months prior to the original
distribution date. There can be no acceleration of a distribution date other
than as described in Section 4(b).
          (b) Accelerated Distributions.
               (i) Death of Participant. Notwithstanding the election made under
Section 4(a), if the Participant dies, the amount of the RSUs credited to his
Account shall, to the extent vested under the terms of Section 1, including
Section l(b) and 1(c), be distributed in an equivalent number of Common Shares
as soon as practicable to the designated beneficiary of the Participant, or if
there is no designated beneficiary or such beneficiary does not survive the
Participant, such distribution shall be made to the estate of the Participant.
               (ii) Financial Hardship. Upon a finding by the Committee that the
Participant has suffered a Financial Hardship, the Committee may, in its sole
discretion, distribute or direct distribution of equivalent Common Shares equal
to the number of vested RSUs to the Participant in such amount that does not
exceed the amount required to meet the immediate financial needs created by the
Financial Hardship and not reasonably available from other sources available to
the Participant. No distribution pursuant to this Section 4(b)(ii) may be made
in excess of the vested equivalent shares under the terms of Section 1 at the
time of such distribution.
          (c) Designation of Beneficiary. The Participant shall have the right
to designate a beneficiary for the purposes of receiving an accelerated
distribution as provided in Section 4(b) above at any time by furnishing the
Company with a beneficiary designation form. The Participant may change or
revoke a beneficiary designation at any time by furnishing a revised beneficiary
designation form to the Company.
     5. Compliance with Law. Notwithstanding any other provision of this Award
Agreement, the Company shall not be obligated to issue any RSUs or Common Shares
in settlement thereof, but may instead, to the extent permitted by applicable
law, pay cash with a value equal to the Fair Market Value of a Common Share on
the date of settlement of the RSUs, if the issuance of any RSUs or Common Shares
in settlement thereof would result in a violation of any law, including, without
limitation, any and all exchange controls, procedures and regulations, in any
relevant jurisdiction.
     6. Transferability. The Participant’s right to receive the RSUs shall not
be transferable by the Participant except by will or the laws of descent and
distribution.

3



--------------------------------------------------------------------------------



 



     7. Withholding Taxes. To the extent that the Company is required to
withhold any federal, state, local or foreign taxes in connection with any
issuance or transfer hereunder of Common Shares to the Participant or his
estate, as the case may be, it shall be a condition to such issuance or transfer
that the Participant or his estate pay, or make arrangements satisfactory to the
Company for the payment of such taxes required to be withheld, which may include
by (a) remitting the required amount to the Company, (b) authorizing the Company
to withhold a portion of the Common Shares otherwise issuable with a value equal
to such tax, however, in no event shall the Company accept Common Shares for
payment of taxes in excess of the minimum amount of taxes required to be
withheld, (c) authorize the deduction of such amounts from the Participant’s
other payments from the Company, or (d) otherwise satisfy the applicable tax
withholding requirement in a manner satisfactory to the Company.
     8. No Right to Continuation of Employment. Neither this Award Agreement nor
any action taken hereunder shall be construed as giving the Participant any
right to continued employment with the Company and neither this Award Agreement
nor any action taken hereunder shall be construed as entitling the Company to
the services of the Participant for any period of time. For purposes of this
Award Agreement, the continuous employment of the Participant with the Company
shall not be deemed interrupted, and the Participant shall not be deemed to have
ceased to be employed by the Company, by reason of (a) the transfer of his
employment among the Company or (b) a leave of absence approved by the Committee
in its sole discretion. This RSU Award is a voluntary, discretionary Award being
made on a one-time basis and it does not constitute a commitment to make any
future Awards. This RSU Award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law.
     9. Data Privacy. Information about the Participant and the Participant’s
participation in the Plan may be collected, recorded, and held, used and
disclosed for any purpose related to the administration of the Plan. The
Participant understands that such processing of this information may need to be
carried out by the Company and by third-party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. The Participant consents to the processing of
information relating to the Participant and the Participant’s participation in
the Plan in any one or more of the ways referred to above.
     10. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Award Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Participant hereunder without the Participant’s consent.
     11. Severability. In the event that one or more of the provisions of this
Award Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     12. Binding Effect. Participant acknowledges the receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The terms
of the Plan as it presently exists, and as it may be amended, are deemed
incorporated herein by reference, and any conflict between the terms of the
Award Agreement and the provisions of the Plan shall be resolved by the
Committee, whose determination shall be final and binding on all parties. In
general, and except as otherwise determined by the Committee, the provisions of
the Plan shall be deemed to supersede the provisions of this Award Agreement to
the extent of any conflict between the Plan and this Award Agreement. In
addition, notwithstanding the terms set forth herein, the Committee shall have
the right to grant RSUs upon such terms as it deems appropriate, so long as such
provisions are within the terms of the Plan.
     13. Notices. Any notice pursuant to this Award Agreement to the Company
shall be addressed to it at its office at 701 Lima Avenue, Findlay, Ohio 45840,
Attention: Secretary of Cooper Tire & Rubber Company. Any notice pursuant to the
Award Agreement to Participant shall be addressed to the Participant at the
address as set forth below. Either party shall have the right to designate at
any time hereafter in writing a different address.

4



--------------------------------------------------------------------------------



 



     14. Governing Law. This Award Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio and shall in all respects be
interpreted, enforced and governed under the internal and domestic laws of such
state. Any claims or legal actions by one party against the other arising out of
the relationship between the parties contemplated herein (whether or not arising
under this Award Agreement) shall be governed by the laws of the State of Ohio.
     15. RSUs Subject to the Company’s Clawback Policy. Notwithstanding anything
in this Award Agreement to the contrary, the RSUs and Common Shares payable upon
vesting shall be subject to the Company’s clawback policy, as it may be in
effect from time to time, including, without limitation, the provisions of such
clawback policy required by Section 10D of the Exchange Act and any applicable
rules or regulations issued by the U.S. Securities and Exchange Commission or
any national securities exchange or national securities association on which the
Common Shares may be traded.
     16. Defined Terms.
          (a) For the purposes of this Award Agreement:
               “Affiliated Employer” means any corporation, partnership, limited
liability company, joint venture, unincorporated association or other entity in
which the Cooper Rubber & Tire Company has a direct or indirect ownership or
other equity interest.
               “Cause” means that prior to any termination of employment, the
Participant shall have committed:
           any act or omission constituting a material breach by the Participant
of any of his significant obligations to or agreements with the Company or the
continued failure or refusal of the Participant to adequately perform the duties
reasonably required by the Company which, in each case, is materially injurious
to the financial condition or business reputation of, or is otherwise materially
injurious to, the Company, after notification by the Board of such breach,
failure or refusal and failure of the Participant to correct such breach,
failure or refusal within thirty (30) days of such notification (other than by
reason of the incapacity of the Participant due to physical or mental illness);
or
           any other willful act or omission which is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company, and failure of the Participant to correct such act or
omission within thirty (30) days after notification by the Board of any such act
or omission (other than by reason of the incapacity of the Participant due to
physical or mental illness); or
           the Participant is found guilty of, or pleads guilty or nolo
contendere to, a felony or any criminal act involving fraud, embezzlement, or
theft.
               For purposes of this Award Agreement, no act, or failure to act,
on the Participant’s part shall be deemed “willful” if done, or omitted to be
done, by the Participant in good faith and with a reasonable belief that the
Participant’s action or omission was in the best interest of the Company. Any
notification to be given by the Board in accordance with Section 16(a)(i) or
16(a)(ii) shall be in writing and shall specifically identify the breach,
failure, refusal, act, omission or injury to which the notification relates and,
in the case of Section 16(a)(i) or Section 16(a)(ii) shall describe the injury
to the Company, and such notification must be given within twelve (12) months of
the Board becoming aware of the breach, failure, refusal, act, omission or
injury identified in the notification. Failure to notify the Participant within
any such twelve (12) month period shall be deemed to be a waiver by the Board of
any such breach, failure, refusal, act or omission by the Participant and any
such breach, failure, refusal, act or omission by the Participant shall not then
be determined to be a breach of this Award Agreement. For the avoidance of doubt
and for the purpose of determining Cause, the exercise of business judgment by
the Participant shall not be determined to be Cause, even if such business
judgment materially injures the financial condition or business reputation of,
or is otherwise materially injurious to the Company,

5



--------------------------------------------------------------------------------



 



unless such business judgment by the Participant was not made in good faith, or
constitutes willful or wanton misconduct, or was an intentional violation of
state or federal law.
               “Change in Control” means the occurrence of any of the following
events:
               Cooper Tire & Rubber Company merges into itself, or is merged or
consolidated with, another entity and as a result of such merger or
consolidation less than 51% of the voting power of the then-outstanding voting
securities of the surviving or resulting entity immediately after such
transaction are directly or indirectly beneficially owned in the aggregate by
the former stockholders of Cooper Tire & Rubber Company immediately prior to
such transaction;
               all or substantially all the assets accounted for on the
consolidated balance sheet of Cooper Tire & Rubber Company are sold or
transferred to one or more entities or persons, and as a result of such sale or
transfer less than 51% of the voting power of the then-outstanding voting
securities of such entity or person immediately after such sale or transfer is
directly or indirectly beneficially held in the aggregate by the stockholders of
Cooper Tire & Rubber Company immediately prior to such transaction or series of
transactions;
               a person, within the meaning of Section 3(a)(9) or 13(d)(3) (as
in effect on the effective date of the Severance Plan) of the Securities
Exchange Act of 1934, (the “Exchange Act”) (a “Person”) becomes the beneficial
owner (as defined in Rule 13d-3 of the Securities and Exchange Commission
pursuant to the Exchange Act) (a “Beneficial Owner”) of 35% or more of the
voting power of the then-outstanding voting securities of Cooper Tire & Rubber
Company; provided, however, that the foregoing does not apply to any such
acquisition that is made by (w) any Affiliated Employer; (x) any employee
benefit plan of Cooper Tire & Rubber Company or any Affiliated Employer; or
(y) any person or group of which employees of Cooper Tire & Rubber Company or of
any Affiliated Employer control a greater than 25% interest unless the Board
determines that such person or group is making a “hostile acquisition;” or
(z) any person or group that directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Participant; or
               a majority of the members of the Board are not Continuing
Directors, where a “Continuing Director” is any member of the Board who (x) was
a member of the Board on the effective date of the Severance Plan or (y) was
nominated for election or elected to such Board with the affirmative vote of a
majority of the Continuing Directors who were members of such Board at the time
of such nomination or election, provided that any director appointed or elected
to the Board to avoid or settle a threatened or actual proxy contest (including
but not limited to a consent solicitation) shall in no event be deemed to be a
Continuing Director.
                   “Disability” means the Participant becomes disabled and
qualifies, or would have qualified, to receive disability benefits pursuant to
the Company’s long-term disability plan in effect, provided the Participant is
eligible to participate in such long-term disability plan (regardless of whether
or not the Participant has elected to participate in such long-term disability
plan).
                   “Financial Hardship” means within the meaning of Treasury
Regulation 1.409A-3(i)(3) an unforeseeable financial emergency of the
Participant determined by the Committee as provided in Section 4(b)(ii) on the
basis of information supplied by the Participant, arising from an illness,
casualty loss, sudden financial reversal or other such unforeseeable occurrence
beyond the control of the Participant, but not including foreseeable events such
as the purchase of a house or education expenses for children. The Participant
shall furnish the Committee, in writing and in reasonable detail, with the
relevant facts and information, and the determination of the Committee as to
whether a distribution is warranted pursuant to Section 4(b)(ii) and the amount
of any such distribution shall be binding and conclusive.
                   “Retirement” means termination of employment with the Company
after the sum of the Participant’s years of continuous employment with the
Company and the Participant’s age equal at least 75 years.

6



--------------------------------------------------------------------------------



 



               “Severance Period” means the period of time commencing on the
date of the first occurrence of a Change in Control and continuing until the
earlier of (i) the second anniversary of the occurrence of the Change in
Control; (ii) the Participant’s death; or (iii) the date the Participant’s
employment is terminated due to Disability.
               “Specified Employee” means any Participant designated by the
Company as such in accordance with Treasury Regulation 1.409A-1(i) on
December 31 each year for the following year.
          (b) Capitalized terms that are used but not defined herein are as
defined in the Plan.
     The undersigned Participant hereby acknowledges receipt of this Award
Agreement and accepts the RSUs granted thereunder, subject to the terms and
conditions of the Plan and the terms and conditions hereinabove set forth.

             
Date:
           
 
          [PARTICIPANT NAME]  
 
           
 
           
 
          Signature  
 
           
 
           
 
          Social Security No./Tax Identification No.  
 
           
 
           
 
          Home Address  
 
           
 
           
 
          City            State            Zip

     This undersigned officer executes this Award Agreement on behalf of Cooper
Tire & Rubber Company.

            COOPER TIRE & RUBBER COMPANY
      By:           [Name]        [Title]     

7